IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lawrence Owens,                               :
                      Appellant               :
                                              :
            v.                                :   No. 1363 C.D. 2019
                                              :
City of Farrell's City Counsel, et al.        :


PER CURIAM                               ORDER


             NOW, June 5, 2020, having considered Appellant’s application for

reconsideration, the application is denied.